Exhibit 10.1 FIFTH AMENDMENT TO TERM CREDIT AGREEMENT THIS FIFTH AMENDMENT TO TERM CREDIT AGREEMENT (this “Agreement”), is made and entered into as of November 20, 2009 (the “Effective Date”), by and among James River Coal Company, a corporation organized under the laws of Virginia (“JRCC”), and certain of JRCC’s subsidiaries identified on the signature pages hereof, as borrowers (such subsidiaries, together with JRCC, are referred to hereinafter each individually as a “Borrower”, and collectively, jointly and severally, as the “Borrowers”), and the other credit parties hereto, identified on the signature pages hereof as Guarantors (together, the Borrowers and Guarantors, the “Credit Parties”), the lenders party hereto from time to time (the “Lenders”), Morgan Stanley Senior Funding, Inc., a corporation formed under the laws of Delaware (“MS”),as administrative agent for the Lenders (in such capacity, together with its successors and assigns, if any, the “Administrative Agent”) and as sole-bookrunner and lead arranger (in such capacity, together with its successors and assigns, if any, the “Lead Arranger”), and Morgan Stanley & Co. Incorporated, as collateral agent for the Lenders (in such capacity, together with its successors and assigns, if any, the “Collateral Agent”). W I T N E S S E T H: WHEREAS, the Borrowers, the other Credit Parties signatory thereto, the Lenders and L/C Issuers party thereto, and the Administrative Agent are parties to that certain Term Credit Agreement, dated as of February 26, 2007 (as amended, restated, supplemented and revised from time to time, the “Credit Agreement”), pursuant to which the Lenders have committed to make certain loans and other extensions of credit to the Borrowers upon the terms and conditions set forth therein; and WHEREAS,the Borrowers wish to terminate the (i) Term Letter of Credit Commitment under the Credit Agreement in accordance with Section 3.01(b) of the Credit Agreement other than with respect to each of the existing Term Letters of Credit listed on Schedule A hereto (the “Continuing Term Letters of Credit”) and (ii) Term Letter of Credit Usage under the Credit Agreement in accordance with Section 3.01(c) of the Credit Agreement other than with respect to each of the Continuing Term Letters of Credit; WHEREAS, in connection with the termination of the Term Letter of Credit Commitment and the Term Letter of Credit Usage, in each case other than with respect to each of the Continuing Term Letters of Credit, the Borrowers have also requested that the Administrative Agent, under the terms of the Credit Agreement, leave outstanding each of the Continuing Term Letters of Credit until the earlier of the (i) expiry date set forth on Schedule A for such Continuing Term Letter of Credit, and (ii) first date such Continuing Term Letter of Credit is drawn, terminated, returned, replaced or cancelled, in each case, in full; WHEREAS, the Borrowers have requested that the Lenders and the Administrative Agent make certain changes to the Credit Agreement and that the Lenders consent to certain actions of the Borrowers; and WHEREAS, the Lenders and the Administrative Agent are willing, upon and subject to certain conditions, to amend the Credit Agreement in certain respects, all in accordance with and subject to the terms and conditions set forth herein. NOW, THEREFORE, in consideration of the premises, the covenants and agreements contained herein, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto do hereby agree that capitalized terms used herein and not otherwise defined herein shall have the meanings given to such terms in the Credit Agreement and as follows: 1. Amendments to the Credit Agreement. (a) Section 1.01 of the Credit Agreement, Definitions, is hereby amended by adding the following definitions in the appropriate alphabetical order: “Cash Collateral Agreement” means the Cash Collateral Agreement, in substantially the form set forth as Exhibit C-3 hereto, as such agreement may be amended, supplemented or otherwise modified from time to time in accordance therewith. “Conversion Stock” means the shares of common stock of JRCC into which the Convertible Note Debt will be convertible under the terms of the Convertible Note Debt Documents. “Continuing Term Letter of Credit” means each of the Term Letters of Credit listed on Schedule A to the Fifth Amendment to Term Credit Agreement, dated as of November 20, “Convertible Note Debt” means unsecured Indebtedness under the Convertible Senior Notes. “Convertible Note Debt Documents” means the Convertible Senior Notes Indenture and all other agreements, instruments and documents executed in connection with the Convertible Senior Notes. “Convertible Senior
